Citation Nr: 0413316	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish the appellant's basic eligibility for Department of 
Veterans Affairs death benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  



FINDINGS OF FACT

1.  In January 1999, the National Personnel Records Center 
indicated that they were unable to locate any record of the 
appellant's spouse as a member of the United States Armed 
Forces.

2.  In an April 2000 decision, the RO determined that the 
appellant did not have basic eligibility for VA death 
benefits.  

3.  Evidence received since the April 2000 RO decision is 
duplicative, redundant, and cumulative of evidence already of 
record, and does not relate, by itself or in consideration 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The April 2000 RO decision which determined that the 
appellant did not have basic eligibility for VA death 
benefits is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the RO's April 2000 decision is 
not new and material, and the appellant's claim of 
entitlement to VA death benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to VA death 
benefits because of her deceased spouse's military service in 
Vietnam.  A death certificate reflects that the appellant's 
spouse died in January 1996; a cause of death was not 
provided.  

In support of her original claim filed in January 1998, the 
appellant submitted a copy of an Honorable Discharge 
Certificate dated June 31, 1977 and bearing the name of 
[redacted].  It noted service from January 1974 to June 
1977 as a master chef and cook teacher.  The certificate also 
contained a service number and a picture.  The appellant also 
submitted an affidavit of two disinterested persons, her own 
affidavit of loss, pictures of a man in a chef's uniform, a 
certificate from the Kingdom of Saudi Arabia, and copies of 
passports, birth certificates, marriage certificates, and 
wedding photographs.  A copy of a job application completed 
by appellant's spouse in May 1985 was also submitted.  This 
document reflects that the appellant's spouse was working at 
a hotel in Switzerland from March 1975 to May 1977.  On the 
application, the appellant's spouse also indicated that he 
had not performed military service.  

In January 1999, the National Personnel Records Center 
replied to the RO's request for verification of military 
service and stated that they were unable to locate any record 
of the appellant's spouse as a member of the United States 
Armed Forces.  

In an April 2000 decision, the RO determined that the 
appellant did not have basic eligibility for VA death 
benefits.  The appellant was notified of that decision and 
did not file a notice of disagreement.  The April 2000 
decision therefore became final based upon the evidence then 
of record.  See 38 U.S.C.A. § 7105(c).  Except as provided in 
38 U.S.C.A. § 5108, when a claim is disallowed by the RO, the 
claim may not thereafter be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  See 
38 U.S.C.A. § 7105.  However, a claim may be reopened if new 
and material evidence has been presented or secured since the 
final prior decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In January 2002, the appellant filed another 
claim seeking entitlement to VA death benefits, and in 
January 2002, the RO again determined that the appellant did 
not have basic eligibility for VA death benefits.  

The Board notes that the term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2003).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e) (2003).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203(a).  The Unites States Court of Appeals for Veterans 
Claims (Court) has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The appellant's claim was received in January 2002; 
therefore the change in the regulation is applicable to her 
claim.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

A review of the record reflects that the appellant has 
submitted personal statements and hearing testimony in 
support of her claim since the prior final denial.  The 
appellant has also submitted another copy of the Honorable 
Discharge Certificate; however, this document is duplicative 
of evidence already received and considered in the 
appellant's claim.  Thus, it is not new and material 
evidence.  The statements submitted by the appellant as well 
as her testimony and that of her daughter are essentially 
duplicative, redundant, and cumulative of the evidence 
already received and considered in the appellant's claim.  
The appellant has not submitted any new evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Furthermore, the appellant has not presented any 
evidence that raises a reasonable possibility of 
substantiating her claim.  Thus, the Board is compelled to 
conclude that the appellant has not submitted any new and 
material evidence.  

In so deciding, the Board notes that since this case has no 
legal merit and is being decided solely based on the 
applicable law, the Veterans Claims Assistance Act of 2000 is 
not for application as to this issue.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), which held that the 
enactment of the VCAA does not affect matters of statutory 
interpretation and application.  Thus, there is no prejudice 
to the appellant by the Board deciding this case at this time 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 



ORDER

New and material evidence not having been submitted to reopen 
a claim for basic eligibility for VA death benefits, legal 
entitlement to VA death benefits remains denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



